Banke, Presiding Judge.
Henry L. Byrd brought this direct appeal from an order finding him in contempt of a consent order modifying his alimony obligations to the appellee, his former wife, as well as from a subsequent order denying his motion to set aside the consent order. The appellee has moved to dismiss the appeal based on the appellant’s failure to follow the application requirements of OCGA § 5-6-35. Held:
Pursuant to OCGA § 5-6-35 (a) (2), “[a]ppeals from judgments or orders in divorce, alimony . . . and other domestic relations cases including, but not limited to, . . . holding or declining to hold persons in contempt of such . . . orders” must be taken by application. See Russo v. Manning, 252 Ga. 155 (312 SE2d 319) (1984); Schwartz v. Schwartz, 256 Ga. 102 (344 SE2d 423) (1986). Likewise, appeals from denials of motions to set aside judgments must be made by application, pursuant to OCGA § 5-6-35 (a) (8). See Roach v. Roach, 182 Ga. App. 122 (354 SE2d 877) (1987). Accordingly, the motion to dismiss the appeal is granted.

Appeal dismissed.


Carley and Benham, JJ., concur.